Gilbert, J.
One ground of the motion for a new trial assigns error on the refusal of a request to give in charge to the jury the following: “If you find from the evidence that the advances made by Ehodes to Starnes were made with the agreement between them that they were to come out of Starnes’ share of the crop, and all of this was done before Yerdery’s mortgage was recorded, and before Ehodes knew anything about it, then I charge you that Ehodes is entitled to reimburse himself out of Starnes’ share, and his claim is superior to the claim of Yerdery.” In refusing the request the court did not err. The. vesting of title to crops in the landlord until he is fully paid for advances made to the cropper, whenever the relation of landlord and cropper exists under § 3705 of the Civil Code (1910), cannot be extended by agreement between the landlord and cropper so as to defeat a mortgage given by the cropper to a third party. The rights created by the statute cited are similar to the' liens created by statute in § 3348 of the Civil Code (1910). With reference to the last-cited statute it has been held: “As the statute creates this special lien, with the right of summary enforcement, only under certain circumstances, debts cannot be collected in the mode so provided) *166unless they fall within the terms of such statute. Parties cannot by agreement bring other debts than those which the law itself embraces within its scope.” Parks v. Simpson, 124 Ga. 523, 524 (52 S. E. 616); Camp v. Matthews, 143 Ga. 393 (85 S. E. 196). One item charged by Rhodes to Starnes as an advance was $500 in money. This money was obtained from Nixon & Wright, cotton warehousemen, on a note signed by Starnes and indorsed by Rhodes. The money was paid directly to Starnes by Nixon & Wright. This was not an advance by the landlord to the cropper, as contemplated by section 3705 of the Civil Code. “In order for a landlord to have a lien upon his tenant’s crop for supplies, etc., the landlord must furnish the articles, and not merely become the tenant’s surety for the price to some other person by whom they are sold to the tenant.” Scott v. Pound, 61 Ga. 579; Swann v. Morris, 83 Ga. 143 (9 S. E. 767); Brimberry v. Mansfield, 86 Ga. 792 (13 S. E. 132); Rodgers v. Black, 99 Ga. 139 (25 S. E. 23). These principles, applied to liens of landlords created by statute on crops of tenants, apply also to the statutory vesting of title to the crops as between landlord and cropper in the former.-
In another ground of the motion error is assigned because the court charged as follows: “He [Rhodes] is entitled to advances, but I charge you that, those must have been advanced which went into the crop and aided in its production. A mere outside indebtedness, independent of those made for the production of the crop, will not give him a superior claim in law over a recorded mortgage.” The criticism of this charge is that the court refused to allow any advances made by Rhodes which did not aid in the production of the crop, notwithstanding the fact that these advances were made prior to the execution of the mortgage, whereas under the law and the evidence in the case Rhodes was entitled to repayment of all of his advances made prior to the execution of the mortgage, whether they assisted in the production of the crop or not. The excerpt from the charge above quoted states a correct principle of law. The statute as embodied in the Civil Code (1910), § 3705, in -terms provides for vesting of the title in the landlord “until he has received his part of the crop so raised, and is fully paid for all advances made to the cropper in the year said crops were raised, to aid in making said crops” (italics ours). In Fountain v. Fountain, 7 Ga. App. 361 (66 S. E. 1020), it was held *167that '“an unrecorded mortgage on a growing crop, made by a cropper to a third person for a valuable consideration, cannot be defeated by applying a portion of the mortgaged property to an indebtedness existing at the time the mortgage was made, even though the application be made with the consent of the tenant and to one without actual notice of the mortgage.” In the opinion it was said: “The lien of the landlord covered only indebtedness for supplies made during the year for the purpose of raising the crop of that year.” The word “lien” was perhaps inadvertently used, because in Fields v. Argo, 103 Ga. 387 (30 S. E. 29), it was said by this court: “Where the relation of landlord and cropper exists, there is no lien on the crop in favor of the landlord for supplies furnished to the cropper.” And in the opinion it was explained that this was true because the title vested in the landlord; that the lien “only arises from the relation of landlord and tenant.” It is insisted that this court should not be bound by the case of Fountain v. Fountain, supra. Although strong arguments can be and are made on the other side of this question, in view of the fact that the Fountain ease was decided in 1909 and the public have acted upon it as authority for fourteen years, we think it best to follow the ruling made therein.
The third and fourth headnotes do not require elaboration.

Judgment affirmed in part and reversed in part.


All the Justices concur.